DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	Applicant’s argument that the location of the R1 groups in a fused ring system is clear is persuasive.  Applicant argues that a person having ordinary skill in the art would recognize the “ortho ring positions” are with respect to the depicted oxygen atoms and would therefore clearly know where the R1 groups are required to be present. The 112(b) rejections are all overcome.

Note on Claim Interpretation
	Applicants confirmed in the interview of January 27, 2022 and the remarks filed February 18, 2022 that the claim language “does not include any structural units derived from bisphenol A, bisphenol F, bisphenol S…” indicates only structures where v is 0 of those structures is excluded by the claim language.  Any substituted structure of these compounds may be included.

Election/Restrictions
Claims 21-49, 57, and 58 are allowable. Claims 50-56, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, and III, as set forth in the Office action mailed on October 28, 2020, is hereby withdrawn and claims 50-56 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 21-58 are allowed.
The following is an examiner’s statement of reasons for allowance: Pedersen et al. (U.S. Pat. 5,830,952) is the closest prior art, but does not specifically teach the number average molecular weight of just the polyether polymer portion, nor does the reference teach that there is an R1 group that is an atom or a group having an atomic weight of at least 15 Daltons at each of the ortho ring positions relative to each depicted oxygen atom. For example, the embodiment taught by Pedersen et al. 
    PNG
    media_image1.png
    177
    340
    media_image1.png
    Greyscale
does not have an R1 as defined at each of the ortho positions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767